DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 201910759260X filed August 16, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
June 9, 2022
Amended
1, 2
Pending
1-10
Withdrawn
5-10
Under Examination
1-4


Withdrawn Abstract Objection
The abstract objection is withdrawn due to deletion and replacement of the abstract.
Response to Arguments
Kato in view of Hirota
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
The applicant argues the at% of Ga in Hirota is 0.5, 0.6, 0.7, or 0.8 at% (Table 1), however claim 1 recites 0.05 to 0.25 at% Ga (Remarks pg. 7 para. 4).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the rejection of Kato in view of Hirota relies on Kato teaching an R-T-B based sintered magnet (Kato [0009]) with 0.19 at% Ga (Tables 1, 2 Nos. 14, 15) where 0.13 to 0.8 mass% Ga forms a not ferromagnetic compound, suppressing distortion due to lattice mismatch and inhibiting reverse magnetic domain-generating nuclei (Kato [0046]). 
	The applicant argues the average thickness of grain boundary phases to the average size of the Nd2Fe14B phase grains (sigma) disclosed by Hirota is more than 0.025 and less than 0.0077 (Table 2), whereas new claim 1 defines sigma as 0.009 to 0.012 (Remarks pg. 7 para. 5).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the rejection of Kato in view of Hirota relies on the average grain boundary thickness taught by Kato of 18 or 12 nm (0.018 or 0.012 um) (Tables 1, 2 Sample Nos. 14, 15) in view of an average crystal grain size of up to 6 um to enhance coercivity (Hirota [0051]). This results in a sigma of at least 0.003 (i.e. 0.018/6) or 0.002 (i.e. 0.012/6), which overlaps with the claimed 0.009 to 0.012 (claim 1) and 0.0095 to 0.012 (claim 2) such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
	The applicant argues sigma has an important influence on the diffusion efficiency of heavy rare earth elements RH and coercive force of the sintered magnet (Tables 11-12, Remarks pg. 8 para. 1).
	The sigma value that results from the average grain boundary thickness of 18 or 12 nm (0.018 or 0.012 um) (Kato Tables 1, 2 Sample Nos. 14, 15) and a grain size of up to 6 um (Hirota [0051]) is at least 0.003 (i.e. 0.018/6) or 0.002 (i.e. 0.012/6). which overlaps with that claimed such that a prima facie case  of obviousness exists. MPEP 2144.05(I). Further, a grain size of up to 6 um, which is part of the sigma calculation, enhances coercivity (Hirota [0051]). This provides the same beneficial effect as argued by applicant. “Expected beneficial results are evidence of obviousness of a claimed invention.” MPEP 716.02(c)(II).  
	The applicant argues the coercive force of the sintered permanent magnet is more than 25.23 kOe (Tables 11-12), which is larger than that of the sintered magnet of Kato (Sample Nos. 14, 15) and Hirota (Table 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coercive force of more than 25.23 kOe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior art product (i.e. magnet composition, grain size, grain boundary thickness, and calculated sigma; Kato [0009], [0014], [0015], [0048], [0051], Tables 1, 2 Sample Nos. 14, 15; Hirota [0051]) is substantially similar to that claimed. It appears the properties of the prior art product are also substantially similar to that argued, including a coercive force of more than 25.23 kOe. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the rejection is over Kato in view of Hirota, where the magnet of Kato has a coercive force as high as 26.0 kOe (Table 1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation in line 4 “R is at least one selected from a group consisting of Nd and Pr”, and the claim also recites in line 5 “R must comprise Nd” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-4 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0290803) in view of Hirota (US 2017/0140856).
Regarding claim 1, Kato teaches an R-T-B based sintered magnet ([0009]) with R2T14B (i.e. Nd2Fe14B) crystal grain main phase ([0014]) and R-rich (i.e. rare earth rich) grain boundary phases ([0015]) with a Nd, B, Ga, Cu, Al, and Fe composition that falls within the range of that claimed with average thickness of the grain boundary phase of 18 or 12 nm (0.018 or 0.012 um) (Tables 1, 2 Sample Nos. 14, 15).
Element
Sub 
Claim 1 at %
Kato No. 14 at%
(mass %)
Kato No. 15 at%
(mass %)
Kato No. 14, [0051], [0048]
At% 
(mass %)
Kato No. 15, [0051], [0048]
At% 
(mass %)
R: rare earth including Nd
a
13 to 15.3 
14.29
(31.5)
13.98
(31.0)
14.29 to 14.33
(31.5)
13.99 to 14.02
(31.0)
B
b
5.4 to 5.8
5.57
(0.92)
5.72
(0.95)
5.57 to 5.58
(0.92)
5.72 to 5.73
(0.95)
Ga
c
0.05 to 0.25 
0.19
(0.2)
0.19
(0.2)
0.19
(0.2)
0.19
(0.2)
Cu
d
0.08 to 0.3 
0.10
(0.1)
0.10
(0.1)
0.10
(0.1)
0.10
(0.1)
Al
e
0 to 1.2 
0.48
(0.2)
0.48
(0.2)
0.49
(0.2)
0.48
(0.2)
M: Zr, Ti, and/or Nb
f
0.08 to 0.2
-
-
0.02 to 0.18
(Zr: 0.03 to 0.25)
0.02 to 0.18
(Zr: 0.03 to 0.25)
Co
g
0.8 to 2.5 
-
-
0.33 to 2.78
(0.3 to 2.5)
0.33 to 2.77
(0.3 to 2.5)
Fe
-
Balance
Balance
Balance
Balance
Balance
N
-
-
0.19
(0.04)
0.23
(0.05)
0.19
(0.04)
0.23
(0.05)
C
-
-
0.49
(0.09)
0.49
(0.09)
0.49
(0.09)
0.49
(0.09)
O
-
-
0.37
(0.09)
0.37
(0.09)
0.37
(0.09)
0.37
(0.09)


Sample Nos. 14 and 15 in Kato are silent to the presence of at least one of Zr, Ti, and Nb.
Kato teaches 0.03 to 0.25 mass% Zr ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Sample Nos. 14 and 15 of Kato to include 0.03 to 0.25 mass% Zr in order to inhibit abnormal growth of crystal grains during the production of the sintered magnet, renderings the structure of the obtained sintered magnet uniform and fine, which may improve magnetic characteristic ([0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Samples Nos. 14 and 15 in Kato are silent to the presence of Co.
Kato teaches 0.3 to 2.5 mass% Co ([0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Sample Nos. 14 and 15 of Kato to include 0.3 to 2.5 mass% Co in order to increase corrosion resistance of the grain boundary phases and increase Curie temperature ([0048]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kato is silent to the average size of the Nd2Fe14B crystal phase grains.
Hirota teaches a R-(Fe,Co)-B sintered magnet ([0002]) with a (R2(Fe,Co)14B main phase ([0022]) and an average crystal grain size (i.e. L) of up to 6 um ([0051]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the magnet of Kato to have an average crystal grain size (i.e. L) of up to 6 um in order to enhance coercivity (Hirota [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
A t of 0.018 or 0.012 um (Kato Sample Nos. 14, 15) and an L of up to 6 um results in a sigma of at least 0.003 (i.e. 0.018/6) or 0.002 (i.e. 0.012/6). As grain size decreases from 6 um, then sigma, t/L, increases. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The recitation of the sintered body being “suitable for diffusion of heavy rare earth elements RH” has been considered and determined to recite the purpose or intended use of the claimed sintered body. A prior art  structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II). The composition (Kato Tables 1, 2 Sample Nos. 14, 15, [0048, [0051]) and structure (Kato [0009], [0014], [0015], Table 2 Sample Nos. 14, 15; Hirota [0051]) of the prior art is substantially similar to that claimed. Therefore, it appears the prior art sintered body is capable of performing the intended use of being suitable for diffusion of heavy rare earth elements RH.
Regarding claim 2, Kato in view of Hirota teaches a t of 0.018 or 0.012 um (Kato Sample Nos. 14, 15) and an L of up to 6 um (Hirota [0051]) results in a sigma of at least 0.003 (i.e. 0.018/6) or 0.002 (i.e. 0.012/6). As grain size decreases from 6 um, then sigma, t/L, increases. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Kato teaches Sample No. 14 has 0.19 at% N, 0.49 at% C, and 0.37 at% O (i.e. x is 0.76) and Sample 15 has 0.23 at% N, 0.49 at% C, and 0.37 at% O (i.e. x is 0.80) (Table 2).
Kato teaches Sample No. 14 has e of 0.49, a of 14.29 to 14.33, and x of 0.76 (Tables 1, 2) (i.e. ex100 is 49, 0.083x(ax100-x)+0.025 is 118.6 to 118.9). Kato teaches Sample No. 15 has e of 0.48, a of 13.99 to 14.02, and x of 0.80 (i.e. ex100 is 48, 0.083x(ax100-x)+0.025 is 116.1 to 116.3).
Regarding claim 4, Kato teaches Sample No. 14 has b of 5.57 to 5.58 and c of 0.19 (i.e. 0.025bx100-0.1 is 13.8 to 13.9, cx100 is 19, and 0.045bx100 is 25.1). 
Kato teaches Sample No. 15 has b of 5.72 to 5.73 and c of 0.19 (i.e. 0.025bx100-0.1 is 14.2, cx100 is 19, and 0.045bx100 is 25.7 to 25.8). 
Related Art
Hirota (US 2017/0140856)
Hirota teaches a R-(Fe,Co)-B base sintered magnet ([0002]) with an overlapping composition ([0027], [0036]-[0043), a R2(Fe,Co)14B main phase ([0022]), intergranular grain boundary width (i.e. thickness) of 50 to 500 nm ([0048]), and average crystal grain size of up to 6 um ([0051]).
Doto (US 2019/0172616)
Doto teaches an R-T-B permanent magnet ([0007]) with an overlapping composition ([0027]-[0057]). Doto is silent to the grain boundary size and grain boundary thickness.
Nagata (US 2010/0051139)
	Nagata teaches a Nd-Fe-B based sintered magnet ([0002]) with an average grain size of 4 to 8 um ([0013]-[0015]).  
Baba (US 2013/0026870)
	Baba teaches a rare earth sintered R-T-B-based magnet ([0002]) with a grain diameter of 3.0 to 6.5 um and a shell (i.e. grain boundary) thickness of 500 nm or less ([0032]) with 3000 ppm mass or less O ([0036]) and 500 to 1500 ppm C ([0037]), and a composition comprising R: 29.0 to 33.0 mass%, B: 0.85 to 0.98 mass% B, Al: 0.03 to 0.25 mass%, Cu: 0.01 to 0.15 mass%, Zr: 0.03 to 0.25 mass%, Co: more than 0 to 3 mass%, Ga: 0 to 0.25 mass% ([0035]) .
Kanada (US 2016/0180993)
	Kanada teaches an R-T-B based sintered magnet ([0001]) containing R, Cu, Co, Ga, and Fe with a ratio of R: 40 to 70, Co: 1 to 10, Cu: 5 to 50, Ga: 1 to 15, Fe: 1 to 40 ([0013]) and with 0.01 to 1.5 mass% Zr ([0044]) with a grain boundary thickness of 5 to 500 nm ([0014], [0015], [0023]) and a C content of 0.05 to 0.3 mass% ([0042]), an O content of 0.05 to 0.25 mass% ([0043]), and a N content of 0.15 mass% or less ([0046].
Nishiuchi (US 2016/0189838)
	Nishiuchi discloses an R-T-B based sintered magnet ([0001]) of uRwBxGayCuzAlqM(100-u-w-x-y-z-q)T ([0040]) where R is Nd ([0041]), x is 0.4 to 1.0 mass %, y is 0.07 to 1.0 mass %, z is 0.05 to 0.5 mass %, and q is 0 to 0.1 mass % ([0042], [0046]-[0062]), O is up to 0.40 mass%, N is up to 0.05 mass%, and C is up to 0.11 mass% (Tables 1, 3, 5, 7, 11) with a grain boundary thickness of 5 to 30 nm ([0028], [0031], [0038]).
Ohashi (US 2020/0082962)
	Ohashi discloses a R-Fe-B sintered magnet ([0001], [0020]) for use in diffusion ([0048]) with 12 to 17 at% R, 0.1 to 3 at% M1, 0.05 to 0.5 at% M2, 4.8+2x[M2] to 5.9+2x[M2] at% B, and up to 10 at% Co ([0039]), where R is  Nd ([0040]), M1 is at least one of Si, Al, Mn, Ni, Cu, Zn, Ga, Ge, Pd, Ag, Cd, In, Sn, Sb, Pt, Au, Hg, Pb, and Bi ([0042]), M2 is at least one of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W ([0043]), and the alloy contains up to 0.5 at% C, up to 0.4 at% O, up to 1.5 at% N ([0046]) with an average crystal grain size more preferably of 1.5 to 6 um ([0049]) and a grain boundary phase thickness of 10 to 500 nm ([0062]) (i.e. sigma of 0.0017 to 0.33, 0.01/6 to 0.5/1.5).
He (CN 108389673 machine translation)
	He teaches a rare earth-iron-boron magnet with a grain size of 0.3 to 6 um and a grain boundary phase thickness of 1 to 50 nm ([0028], [0034]) and a composition including one or more of Zr, Nb, V, Mo, Hf, and Ta ([0015]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  
                                                     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735